DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DOROTHY NATIELLO and
                        WILLIAM NATIELLO,
                            Appellants,

                                    v.

                     WINN DIXIE STORES, INC.,
                             Appellee.

                              No. 4D17-349

                          [December 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
2013CA007418XXXXMB.

  Jeff Tomberg, Tomberg, Hanson & Halper, LLC, Delray Beach, for
appellants.

  Julie B. Glassman, Cosio Law Group, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.